COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                             CONTINUING ORDER OF ABATEMENT

Appellate case name:     Michel Fortier v. Brian Caress

Appellate case number:   01-19-00759-CV

Trial court case number: 2018-63377

Trial court:             281st District Court of Harris County

       On November 11, 2019, appellant, Michel Fortier, filed an unopposed motion to
stay this appeal “pending resolution of a related proceeding in the Texas Supreme Court.”
Appellant asserted that “the resolution of the other appeal, which is currently pending in
the Texas Supreme Court, may render this one – or large parts of it – moot.” We granted
the motion and abated the appeal.
        On February 3, 2020, the parties filed a “Joint Status Report,” informing the
Court that the “related case in the Texas Supreme Court is still pending” and requesting
that the instant case “continue to be abated.”
       We direct the parties, no later than 90 days from the date of this order, to file a
motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with the
appeal, or another report advising the Court of the status of the related pending case in
the Texas Supreme Court. If the parties do not respond as directed, the case may be
reinstated on the Court’s active docket and the appeal will proceed under the applicable
Texas Rules of Appellate Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.


       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss______
                    Acting individually  Acting for the Court

Date: ___March 10, 2020__